Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 1 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 2 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 3 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 4 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 5 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 6 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 7 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 8 of 10
Case 19-70152-JHH11   Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                      Amended Schedule A/B Page 9 of 10
                                       SouthFresh Aquaculture, LLC
                                            Case No. 19-70152
                                       Form 206A/B - Schedule A/B
                                 Line 73 - Insurance Policies or Annuities

                   Type of                                                   Last 4 Digits of Policy
                                               Insurance Carrier(s)
               Policy Coverage                                                      Number
    Automobile                          Hartford Financial Services                            X3400
                                        Group, Inc.
    Boiler & Machinery                  Travelers Casualty & Surety                           XND15
                                        Company
    Crime                               Great American Insurance                               X0000
                                        Company
    Cyber Liability                     National Union Insurance                             X-61-03
                                        Company
    Deductible Reimbursement            Alabama Farmers Insurance                            XX-0001
    Policy                              Company for Cooperatives, Inc.
    Directors & Officers, EPL, and      National Union Insurance                             X-46-22
    Fiduciary Bond                      Company
    Excess Directors & Officers, and    Federal Insurance Company                              X1341
    EPL
    Excess Umbrella                     Aspen Insurance Holdings                               X4395
                                        Limited
    Financial Institution Bond          Great American Insurance                              X2 001
                                        Company
    Flood                               Alabama Farmers Insurance                             X-0005
                                        Company for Cooperatives, Inc.
    General Liability                   United Specialty Insurance                             X0554
                                        Company
    Life                                Cigna                                                 X-0002

    Marine Stock Throughput             Lloyd’s of London                                      X2617

    Pollution                           Ironshore, Inc.                                        X4500

    Property                            AXIS Capital                                           X6117

    Property                            Colony Insurance Company                               X7601

    Property                            First Specialty Insurance                              X4442
                                        Corporation
    Property                            RSUI Group, Inc.                                       X1496

    Terrorism – Liability               Lloyd’s of London                                      X2613

    Terrorism – Property                Lloyd’s of London                                      X4313

    Umbrella – General Liability and Evanston Insurance Company                                X1667
    Automobile                       and                                           (General Liability)
                                     Navigators Insurance                                      X27IV
                                     Company                                           (Automobile)
    Workers’ Compensation and        Sentry Insurance                                         X11-03
    Employers Liability

Case 19-70152-JHH11         Doc 332-1 Filed 06/12/19 Entered 06/12/19 10:35:14                           Desc
                            Amended Schedule A/B Page 10 of 10
